Exhibit 10.1
 
THIRD AMENDMENT TO SENIOR SECURED, SUPER-PRIORITY,
DEBTOR-IN-POSSESSION CREDIT AGREEMENT


This Third Amendment to Senior Secured, Super-Priority Debtor-in-Possession
Credit Agreement (the “Third Amendment”) is made as of the 17th day of January,
2009 by and among


CIRCUIT CITY STORES, INC., as debtor and debtor-in-possession, a corporation
organized under the laws of the State of Virginia having a place of business at
9950 Mayland Drive, Richmond, Virginia, as Lead Borrower for the Borrowers,
being
 
said CIRCUIT CITY STORES, INC., as debtor and debtor-in-possession;
 
CIRCUIT CITY STORES WEST COAST, INC., as debtor and debtor-in-possession, a
corporation organized under the laws of the State of California having a place
of business at 680 S. Lemon Avenue, Walnut, California 91789;
 
Circuit City Stores PR, LLC, as debtor and debtor-in-possession, a limited
liability company organized under the laws of the Commonwealth of Puerto Rico
having a place of business at San Patricio Plaza 3369, Local C-02 St Ebano &
Tabonuco, Guaynabo, Puerto Rico;
 
InterTAN Canada Ltd., as a debtor company, a corporation organized under the
laws of the Province of Ontario, Canada, having its head office at 279 Bayview
Drive, Barrie, Ontario, Canada L4M 4W5;
 
the LENDERS party hereto;
 
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Lenders and the Issuing Bank, a national banking corporation, having its
principal place of business at 100 Federal Street, Boston, Massachusetts 02110;
 
BANK OF AMERICA (acting through its Canada branch), as Canadian Administrative
Agent and Canadian Collateral Agent for Lenders having a Canadian Commitment, a
banking corporation carrying on business under the Bank Act (Canada), having a
place of business at 200 Front Street West, Toronto; Ontario, Canada M5V 3L2;
 
GENERAL ELECTRIC CAPITAL CORPORATION, N.A., as Co-Collateral Agent;
 
WELLS FARGO RETAIL FINANCE, LLC, as Syndication Agent; and
 
GENERAL ELECTRIC CAPITAL CORPORATION and JPMORGAN CHASE BANK, N.A., as
Co-Documentation Agents;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
WITNESSETH


WHEREAS, the Lead Borrower and the other Borrowers, the Agents, the Lenders, the
Issuing Bank, the Co-Collateral Agent, the Syndication Agent, the
Co-Documentation Agents have entered into a Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement dated as of November 12, 2008 (as amended,
modified or supplemented prior to the date hereof, the “DIP Credit Agreement”);
and


WHEREAS, the Lead Borrower and the other Borrowers, the Agents, the Lenders, the
Issuing Bank, the Co-Collateral Agent, the Syndication Agent, and the
Co-Documentation Agents have agreed to amend certain provisions of the Credit
Agreement, on the terms and conditions set forth herein.


NOW THEREFORE, it is hereby agreed as follows:


1.  
­Definitions: All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the DIP Credit Agreement.

 
2.  
Amendments to Article I.  The provisions of Article I of the DIP Credit
Agreement are hereby amended as follows:

 
a.  
The definitions of “Excess Availability”, “Liquidation”, and “Permitted
Overadvance” are hereby deleted in their entirety.

 
b.  
The definition of “Budget” is hereby deleted in its entirety and the following
substituted in its stead:

 
“Budget” means the thirteen (13) week cash flow of the Canadian Loan Parties,
furnished from time to time pursuant to Section 5.01(b)(ii) hereof, in substance
reasonably satisfactory to the Required Lenders, reflecting on a line-item
basis, among other things, anticipated sales, cash receipts, inventory levels,
expenditures, the Canadian Borrowing Base and Canadian Availability for the
subject period, which Budget may be amended and modified solely with the written
consent of the Required Lenders.
 
c.  
The definition of “Canadian Availability” is hereby deleted in its entirety and
the following substituted in its stead:

 
“Canadian Availability” means (a) the lesser of (i) $40,000,000 or (ii) the
Canadian Borrowing Base, minus (b) the aggregate unpaid balance of Credit
Extensions made to, or for the account of the Canadian Borrower.
 
d.  
The definition of “Maturity Date” is hereby deleted in its entirety and the
following substituted in its stead:

 
“Maturity Date” means (i) with respect to the Obligations of the Domestic
Borrowers, the earlier of (A) the termination or completion of the Sale (as
defined in the Agency Agreement) or (B) April 30, 2009, and (ii) with respect to
the Canadian Liabilities, the earlier of (A) the consummation of a sale of the
Canadian Loan Parties or substantially all of their assets, or (B) June 30,
2009.
 
e.  
The definition of “Other Carve Out Amounts” is hereby deleted in its entirety
and the following substituted in its stead:

 
“Other Carve Out Amounts” means the “Carve Out” as defined in the Final
Borrowing Order (as amended in connection with the Third Amendment).
 
f.  
The definition of “Reported Fee Accruals” is hereby deleted in its entirety and
the following substituted in its stead:

 
“Reported Fee Accruals” means Professional Fees and Expenses which have been
incurred, accrued or invoiced (and remain unpaid), in an amount not to exceed
110% of the aggregate amount set forth in the line items for “Debtors’
Professional Fees” and “Committee’s Professional Fees” in the Wind Down
Budget.  Any such Professional Fees and Expenses which have been incurred,
accrued or invoiced (and remain unpaid) in excess of 110% of the amount thereof
set forth in the Wind Down Budget shall not constitute “Reported Fee Accruals.”
 
g.  
The definition of “Termination Date” is hereby deleted in its entirety and the
following substituted in its stead:

 
“Termination Date” shall mean the earliest to occur of (i) with respect to the
Domestic Borrowers, (A) the Maturity Date applicable to the Domestic Borrowers,
(B) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.01, and (C) the
Consummation Date, and (ii) with respect to the Canadian Borrower, (A) the
Maturity Date applicable to the Canadian Borrower, (B) the date on which the
maturity of the Loans are accelerated and the Commitments are terminated in
accordance with Section 7.01, and (C) the Consummation Date.  Any references to
the Termination Date in this Agreement shall mean and refer to the Termination
Date applicable to the Domestic Borrowers and/or the Canadian Borrower, as the
case may be.
 
h.  
The following new definitions are hereby added in appropriate alphabetical
order:

 
“2009 Agency Agreement” means the Agency Agreement between, among others,
certain of the Borrowers and Great American Group WF, LLC, Hudson Capital
Partners, LLC, SB Capital Group, LLC and Tiger Capital Group, LLC dated January
15, 2009 for the disposition of Inventory at certain of the Domestic Borrowers’
stores, as in effect on the Third Amendment Effective Date.
 
 “Loan to Value Ratio” as defined in Section 6.14 hereof.
 
“Required Consenting Lenders” shall mean, at any time, Lenders (other than
Delinquent Lenders) having Commitments at least equal to 60% of the Total
Commitments outstanding (excluding the Commitments of any Delinquent Lender), or
if the Commitments have been terminated, Lenders (other than Delinquent Lenders)
whose percentage of the outstanding Credit Extensions (after settlement and
repayment of all Swingline Loans by the Lenders) aggregate not less than 60% of
all such Credit Extensions (excluding the Credit Extensions of a Delinquent
Lender).
 
“Third Amendment” means that certain Third Amendment to Senior Secured,
Super-Priority, Debtor-in-Possession Credit Agreement dated as of January 17,
2009 by, among others, the Borrowers, the Agents, and the Required Lenders.
 
“Third Amendment Effective Date” means January 17, 2009.
 
“Wind Down Budget” means the six (6) week cash flow projections for the Domestic
Loan Parties, substantially in the form of the initial Wind Down Budget annexed
to the Third Amendment as Schedule I, and any subsequent cash flow projections
approved by the Required Lenders.  Any Wind Down Budget approved by the Required
Lenders may thereafter be amended and modified solely with the written consent
of the Required Lenders.
 
“Wind Down Certificate” shall have the meaning given to such term in Section
5.01(b)(iii) hereof.
 
“Wind Down Variance Report” means a report prepared by the Lead Borrower’s
management reflecting on a line-item basis the Domestic Loan Parties’ actual
performance compared to the Wind Down Budget for the immediately preceding week
and on a cumulative basis for the period after the Third Amendment Effective
Date and the percentage variance of the Domestic Loan Parties’ actual results
from those reflected in the then extant Wind Down Budget, along with
management’s explanation of such variance. In preparing such Wind Down Variance
Report, the Lead Borrower may aggregate expenses for “Corporate Office Costs
During GOB” and “DC & Service Costs During GOB” (rather than reporting such
expenses on a line item basis for each such location as reflected in the initial
Wind Down Budget) for (a) payroll and taxes, (b) rents and utilities, and (c)
general operating expenses.
 
3.  
Amendment to Article II.  The provisions of Article II of the DIP Credit
Agreement are hereby amended as follows:

 
a.  
Section 2.01(a) of the DIP Credit Agreement is hereby deleted in its entirety
and the following substituted in its stead:

 
“(a)          Each Domestic Lender severally and not jointly with any other
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to extend credit to the Domestic Borrowers, and each Canadian Lender severally
and not jointly with any other Lenders, agrees upon the terms and subject to the
conditions herein set forth, to extend credit to the Canadian Borrower on a
revolving basis, in the form of Revolving Loans and Letters of Credit, subject
to the following limitations:
 
(i)             Subject to Sections 2.01(a)(iii), (a)(iv), (a)(vi), (a)(vii),
2.21(c) and 5.11 hereof, the aggregate outstanding amount of the Credit
Extensions shall not at any time exceed the lower of (x) (A) prior to February
16, 2009, $900,000,000 (of which $850,000,000 shall be Domestic Commitments and
$50,000,000 shall be Canadian Commitments), (B) from February 16, 2009 through
February 27, 2009, $265,000,000 (of which $225,000,000 shall be Domestic
Commitments and $40,000,000 shall be Canadian Commitments), and (C) thereafter,
$140,000,000 (of which $100,000,000 shall be Domestic Commitments and
$40,000,000 shall be Canadian Commitments); and (y) such lesser amount to which
the Total Commitments have then been decreased by the Borrowers pursuant to
Section 2.17 hereof.
 
(ii)            No Lender shall be obligated to issue any Letter of Credit, and
Letters of Credit shall be available from the Issuing Bank, subject to the
ratable participation of all Lenders, as set forth in Section 2.07; provided
that no Letters of Credit shall be issued or extended for the account of the
Domestic Loan Parties on or after the Third Amendment Effective Date. The
Borrowers will not at any time permit (A) the aggregate Letter of Credit
Outstandings with respect to the Domestic Loan Parties to exceed (i) the
aggregate Letter of Credit Outstandings with respect to the Domestic Loan
Parties as of the Third Amendment Effective Date, minus (ii) all amounts paid by
the Issuing Bank with respect to such Letters of Credit minus (iii) the maximum
stated amount of all such Letters of Credit which expire in accordance with
their terms or which are returned undrawn, minus (iv) the amount of any
reduction in the maximum stated amount of any such Letter of Credit, or (B) the
aggregate Letter of Credit Outstandings with respect to the Canadian Loan
Parties to exceed $20,000,000.
 
(iii)           The Credit Extensions made to the Domestic Borrowers shall not,
as to any Domestic Lender, exceed such Lender’s Domestic Commitment.
 
(iv)           The Credit Extensions made to the Canadian Borrower shall not as
to any Canadian Lender, exceed the lesser of such Lender’s Canadian Commitment
or such Canadian Lender’s Commitment Percentage of the Canadian Borrowing Base.
 
(v)           The Loans made to and the Letters of Credit issued on behalf of,
the Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth.
 
(vi)           The aggregate outstanding amount of Credit Extensions to the
Canadian Borrower shall not at any time exceed the lower of (A) the Canadian
Total Commitments or (B) the amounts available under the Canadian Borrowing
Base.
 
(vii)          The aggregate outstanding amount of Credit Extensions to the
Domestic Borrowers shall not at any time exceed the Domestic Total Commitments.
 
(viii)         No Lender shall be obligated to make any Credit Extension (A) to
the Domestic Borrowers in excess of such Lender’s Domestic Commitment, or (B) to
the Canadian Borrower in excess of such Lender’s Canadian Commitment.
 
(ix)           Subject to all of the other provisions of this Agreement,
Revolving Loans that are repaid may be reborrowed by the Domestic Borrowers or
Canadian Borrower, as applicable, prior to the applicable Termination Date.
 
(x)           Notwithstanding anything to the contrary contained in this
Agreement, upon payment in full of all Revolving Loans made to the Domestic
Borrowers, no additional Revolving Loans shall thereafter be made to the
Domestic Borrowers and all Commitments of the Domestic Lenders to make such
Revolving Loans shall be terminated.  Without limiting the foregoing, except as
set forth in Section 2.23(m), the Lenders shall have no obligation to fund any
items included in the Wind Down Budget which have been incurred, accrued or
invoiced prior to, and remain unpaid at the time of, the payment in full of all
Revolving Loans made to the Domestic Borrowers (to the extent and as
contemplated in the Wind Down Budget).
 
b.  
Section 2.02 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in its stead:

 
SECTION 2.02                                Intentionally Omitted.
 
c.  
Section 2.04 of the Credit Agreement is hereby amended by adding the following
new clause (e) at the end thereof:

 
“(e)          Notwithstanding anything to the contrary set forth in this Section
2.04 or elsewhere in this Agreement, on and after the Third Amendment Effective
Date, all Loans made to the Domestic Borrowers shall only be Prime Rate Loans.”
 
d.  
Section 2.05 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in its stead:

 
SECTION 2.05                                Overadvances.  The Agents and the
Lenders have no obligation to make any Loan or to provide any Letter of Credit
if an Overadvance or a Canadian Overadvance would result. The Canadian Agent
may, in its reasonable discretion, make Permitted Canadian Overadvances to the
Canadian Borrower without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Canadian Overadvances may constitute Swingline
Loans. The making of any Permitted Canadian Overadvance is for the benefit of
the Canadian Borrower; such Permitted Canadian Overadvances constitute Revolving
Loans and Obligations. The making of any such Permitted Canadian Overadvances on
any one occasion shall not obligate the Canadian Agent, or any Lender to make or
permit any Permitted Canadian Overadvances on any other occasion or to permit
such Permitted Canadian Overadvances to remain outstanding.
 
e.  
Section 2.06(b) of the Credit Agreement is hereby amended (i) by deleting “(B)
for Permitted Overadvances or Permitted Canadian Overadvances, as applicable” in
the fourth line thereof and by substituting “(B) for Permitted Canadian
Overadvances” in its stead, (ii) by deleting “(other than Permitted Overadvances
or Permitted Canadian Overadvances, as applicable)” in the twelfth line thereof
and by substituting “(other than Permitted Canadian Overadvances)” in its stead,
and (iii) by deleting “(other than Permitted Overadvances)” in the seventeenth
line thereof.

 
f.  
Section 2.07(a) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:

 
“(a)          Upon the terms and subject to the conditions herein set forth, the
Lead Borrower on behalf of the Domestic Borrowers and the Canadian Borrower for
itself, may request the Issuing Bank or the Canadian Agent in the case of the
Canadian Borrower, at any time and from time to time after the date hereof and
(x) with respect to the Domestic Borrowers, until the Third Amendment Effective
Date, and (y) with respect to the Canadian Borrower, prior to the Termination
Date, to issue or to cause to be issued, and subject to the terms and conditions
contained herein, the Issuing Bank or Canadian Agent in the case of the Canadian
Borrower shall issue or cause to be issued, for the account of the relevant
Borrower one or more Letters of Credit; provided that no Letter of Credit shall
be issued if after giving effect to such issuance (i) the aggregate Letter of
Credit Outstandings with respect to the Domestic Loan Parties shall exceed (A)
the aggregate Letter of Credit Outstandings with respect to the Domestic Loan
Parties as of the Third Amendment Effective Date, minus (B) all amounts paid by
the Issuing Bank with respect to such Letters of Credit, minus (C) the maximum
stated amount of all such Letters of Credit which expire in accordance with
their terms or which are returned undrawn, minus (D) the amount of any reduction
in the maximum stated amount of any such Letter of Credit, (ii) the aggregate
Letter of Credit Outstandings with respect to the Canadian Loan Parties shall
exceed $20,000,000, or (iii) the limitations set forth in Section 2.10(a) would
be exceeded; and provided, further, that no Letter of Credit shall be issued (A)
if the Issuing Bank shall have received notice from the Administrative Agent or
the Canadian Agent, as applicable, or the Required Lenders that the conditions
to such issuance have not been met, (B) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Applicable
Law binding on the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit or acceptances generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it (for which the Issuing Bank is not
otherwise compensated hereunder), (C) the issuance of such Letter of Credit
would violate one or more policies of the Issuing Bank applicable to letters of
credit generally, (iii) a default of any Lender’s obligations to fund hereunder
exists or any Lender is at such time a Delinquent Lender or Deteriorating Lender
hereunder, unless the Issuing Bank has entered into arrangements satisfactory to
the Issuing Bank with the Borrowers or such Lender to eliminate the Issuing
Bank’s risk with respect to such Lender.”
 
g.  
Section 2.17(a) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:

 
“(a)           On February 16, 2009, the Domestic Commitments shall be
automatically and permanently reduced to $225,000,000, without any further
action on the part of the Agents, the Lenders or the Borrowers.  On February 28,
2009, the Domestic Commitments shall be automatically and permanently further
reduced to $100,000,000, without any further action on the part of the Agents,
the Lenders or the Borrowers.  Such reductions shall be applied ratably to the
Domestic Commitments of each Lender.  At the effective time of any such
reduction, the Domestic Borrowers shall pay to the Administrative Agent for
application as provided herein (i) all Commitment Fees accrued on the amount of
the Domestic Commitments so reduced through the date thereof, and (ii) subject
to the provisions of Section 2.23(m), any amount by which the Credit Extensions
outstanding on such date exceed the amount to which the Domestic Commitments are
to be reduced effective on such date (and, if, after giving effect to the
prepayment in full of all outstanding Loans such Credit Extensions have not been
so reduced, deposit cash into the applicable Cash Collateral Account in an
amount equal to 103% of the Letters of Credit Outstanding to the extent
necessary in order that the Credit Extensions do not exceed the Domestic
Commitments as so reduced), in each case pro rata based on the amount prepaid.”
 
h.  
The provisions of Section 2.17(e) of the Credit Agreement are hereby deleted in
their entirety.

 
i.  
Section 2.20(a) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:

 
“(a)           (i)           Intentionally Omitted.
 
(ii)           If at any time the amount of the Credit Extensions to the
Canadian Borrower exceeds the lower of (i) the then amount of the Canadian Total
Commitments, and (ii) the amounts available under the Canadian Borrowing Base,
including, without limitation, as a result of one or more fluctuations in the
exchange rate of the CD$ against the dollar, the Canadian Borrower will
immediately upon notice from the Administrative Agent prepay such Loans in an
amount necessary to eliminate such excess.
 
(iii)           Subject to Section 5.11 hereof, if at any time the amount of the
Credit Extensions to the Domestic Borrowers exceeds the then amount of the
Domestic Total Commitments, the Domestic Borrowers will immediately upon notice
from the Administrative Agent prepay such Loans in an amount necessary to
eliminate such excess.
 
(iv)           Notwithstanding anything in this Agreement or the Wind Down
Budget to the contrary, the amount of the outstanding Credit Extensions to the
Canadian Borrower shall not be required to be repaid by the Domestic Borrowers
or from the proceeds from the disposition or liquidation of their assets until
such time as all Domestic Obligations (other than Domestic Obligations arising
from Canadian Liabilities) have been paid in full and/or cash collateralized.
 
Without in any way limiting the foregoing provisions, the Administrative Agent
shall, weekly or more frequently in the Administrative Agent’s sole discretion,
make the necessary Dollar Equivalent calculations to determine whether any such
excess exists on such date.”
 
j.  
Section 2.23 of the Credit Agreement is hereby amended by adding the following
new clause (m) at the end thereof:

 
(m)  Notwithstanding anything to the contrary herein contained, the “Ending Cash
Balance” reflected in the initial Wind Down Budget (adjusted to reflect the
actual cash and not the amounts projected in such Wind Down Budget, and
increased by the amount of the Credit Extensions to the Canadian Borrower
outstanding on January 24, 2009) shall be deposited in the Cash Collateral
Account established for the Domestic Borrowers referred to in this Agreement as
the “Circuit City Cash Collateral Account” as collateral for the Letter of
Credit Outstandings related to the Domestic Borrowers and the Canadian
Liabilities, provided that, to the extent that expenses included in the initial
Wind Down Budget are not paid at the times projected in the Wind Down Budget but
are required to be paid on or before February 28, 2009, such portion of the
“Ending Cash Balance” so deposited in the Cash Collateral Account shall be
transferred by the Collateral Agent, upon the request of the Lead Borrower, to
the Lead Borrower’s disbursement account for the payment of such expenses;
provided further that the Collateral Agent shall not be obligated to so release
or transfer funds in the Cash Collateral Account, if, after giving effect
thereto, less than $10,000,000 shall remain on deposit in the Cash Collateral
Account. In connection with any such request, the Lead Borrower shall
contemporaneously certify to the Collateral Agent the expenses to be paid with
any amounts so transferred.  In no event shall the Collateral Agent or the
Lenders have any obligation to release any amounts in the Cash Collateral
Account after February 28, 2009 whether for the purpose of funding any items
included in the Wind Down Budget which have been incurred, accrued or invoiced
prior to, and remain unpaid, or otherwise.  From and after March 1, 2009 any
amounts in the Cash Collateral Account (whether deposited prior to or after
March 1, 2009) may not be used by the Loan Parties, except (i) as the Lead
Borrower, the Collateral Agent and the Required Consenting Lenders may agree,
(ii) in accordance with a further order of the US Bankruptcy Court, or (iii) to
reimburse the Issuing Bank for any amounts drawn and paid on account of such
Letters of Credit or in payment of any Canadian Liabilities; provided that the
amounts in the Cash Collateral Account shall first be utilized to cash
collateralize and repay the Letter of Credit Outstandings related to the
Domestic Borrowers prior to payment on account of the Canadian Liabilities, and
further provided that the right of the Loan Parties to seek an order from the
Bankruptcy Court to utilize the amounts at any time on deposit in the Cash
Collateral Account shall not be deemed to constitute a modification or waiver
of, or extension of time set forth in, any provision of this Agreement, the
Final Borrowing Order, or any other Loan Document which requires the Loan
Parties to cash collateralize and/or repay the Letters of Credit Outstanding or
other Obligations, each of which provisions remain in full force and effect as
written.
 
4.  
Amendment to Article III.  The provisions of Article III of the DIP Credit
Agreement are hereby amended as follows:

 
a.  
Section 3.04 of the DIP Credit Agreement is hereby amended by inserting “Except
for transactions evidenced by the 2009 Agency Agreement” at the beginning
thereof.

 
b.  
Section 3.09 of the DIP Credit Agreement is hereby amended by inserting “To the
extent set forth in the Budget and the Wind Down Budget” at the beginning
thereof.

 
c.  
Section 3.11 of the DIP Credit Agreement is hereby amended by adding “Wind Down
Budgets,” after “Budgets,” in the second line thereof.

 
5.  
Amendment to Article IV.  The provisions of Article IV of the DIP Credit
Agreement are hereby amended by deleting Section 4.02(e) in its entirety and by
substituting the following in its stead:

 
“(e)           Wind Down Certificate; Canadian Borrowing Base Certificate.  The
Administrative Agent shall have received the most recently required Wind Down
Certificate or Canadian Borrowing Base Certificate, as applicable, with each
such Wind Down Certificate or Borrowing Base Certificate, as applicable,
including schedules as required by this Agreement.
 
6.  
Amendments to Article V.  The provisions of Article V of the DIP Credit
Agreement are hereby amended as follows:

 
a.  
Section 5.01 of the DIP Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:

 
SECTION 5.01  Financial Statements and Other Information.
 
(a)           The Borrowers will furnish to the Administrative Agent for further
distribution to the Lenders, promptly after the same become publicly available,
copies of all reports on Form 8-K filed by the Lead Borrower with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be.
 
(b)           The Borrowers will furnish to the Administrative Agent (for
further distribution to the Lenders) and the Co-Collateral Agent:
 
(i)           On Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day), (A) a Variance Report, and (B) a Wind Down
Variance Report; and
 
(ii)           On the 10th day of each calendar month (or, if such day is not a
Business Day, on the next succeeding Business Day), an updated Budget; and
 
(iii)           Daily, a certificate substantially in the form of Exhibit D-1 (a
“Wind Down Certificate”), certified as complete and correct in all material
respects on behalf of the Lead Borrower by a Financial Officer of the Lead
Borrower, (a) showing (i) the Cost Value of Merchandise (as each of such terms
are defined in the 2009 Agency Agreement) as of the close of business on the
immediately preceding day, (ii) the daily sales tracking sheet showing gross
proceeds relating to Merchandise sales under the Agency Agreement  as of the
close of business on the immediately preceding day, (iii) the aggregate
outstanding amount of Credit Extensions of the Domestic Borrowers as of the
close of business on the immediately preceding day, (iv) a calculation of the
Loan to Value Ratio as of such date (notwithstanding that the Loan to Value
Ratio is not tested on such date under Section 6.14 hereof), and (b) certifying,
to the best knowledge of such Financial Officer, as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto; and
 
(iv)           Daily, a certificate substantially in the form of Exhibit D-2 (a
“Canadian Borrowing Base Certificate”) showing the Canadian Borrowing Base as of
the close of business on the immediately preceding day, each Canadian Borrowing
Base Certificate to be certified as complete and correct in all material
respects on behalf of the Canadian Borrower by a Financial Officer of the Lead
Borrower; provided that the amount of Eligible Inventory shall be required to be
updated only weekly; and
 
(v)           on or before February 18, 2009, an updated Wind Down Budget for
such period as the Agent may reasonable require; and
 
(vi)           On Friday of each week (or, if Friday is not a Business Day, on
the next succeeding Business Day), a copy of the Weekly Sale Reconciliation (as
defined in the 2009 Agency Agreement); and
 
(vii)           after the occurrence and during the continuance of an Event of
Default, promptly upon receipt thereof, copies of all reports submitted to the
Lead Borrower by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Lead Borrower and its
Subsidiaries made by such accountants, including any management letter submitted
by such accountants to management in connection with their annual audit, but
excluding any accountant “agreed upon procedures” report; and
 
(viii)                      promptly after the furnishing or filing thereof,
copies of any statement, report or pleading furnished to or filed with the US
Bankruptcy Court, the Canadian Bankruptcy Court or the Creditors’ Committee in
connection with the Cases, including, without limitation, all Monitor’s reports
in the Canadian Bankruptcy Case; provided that the receipt of such documents by
counsel to the Administrative Agent and the Co-Collateral Agent in accordance
with normal noticing provisions and practices under the Bankruptcy Code or the
CCAA shall satisfy this requirement; and
 
(ix)           promptly after receipt thereof, copies of all reconciliations
with respect to the Initial Store Closing Sale; and
 
(x)           promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of any Loan Party, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 5.01(B); or (ii) on which such documents are posted on the
Lead Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, the Issuing Banks
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
 
b.  
Section 5.03(a) of the DIP Credit Agreement is hereby amended by deleting “with
the delivery of the financial statements required pursuant to Section 5.01(a)(i)
hereof” in the eleventh line thereof.

 
c.  
Section 5.05 of the DIP Credit Agreement is hereby amended by adding “and to the
extent set forth in the Budget and Wind Down Budget” after “Effect of
Bankruptcy” in the first line thereof.

 
d.  
Section 5.09(b) of the DIP Credit Agreement is hereby amended by deleting
“provided that if, commencing five months after the Petition Date, Excess
Availability is not less than (x) 35% of the lesser of the Total Commitments or
the Borrowing Base for five consecutive Business Days or (y) 25% of the lesser
of the Total Commitments or the Borrowing Base at any time, Inventory appraisals
will only be undertaken on a quarterly basis” therefrom.

 
e.  
Section 5.11 of the DIP Credit Agreement is deleted in its entirety and the
following substituted in its stead:

 
SECTION 5.11                                Use of Proceeds and Letters of
Credit.  The proceeds of Loans made hereunder to the Canadian Borrower and
Letters of Credit issued hereunder for the account of the Canadian Borrower will
be used only (a) to finance the acquisition of working capital assets of the
Borrowers, including the purchase of inventory and equipment in the ordinary
course of business, (b) to finance capital expenditures of the Canadian
Borrower, (c) to pay fees, costs and expenses in connection with the
transactions contemplated hereby, and to the extent approved by the Bankruptcy
Courts and as set forth in the DIP Orders and the Initial Order, in connection
with the Cases, (d) for other payments permitted to be made by the DIP Orders,
the Initial Order and any other order of the US Bankruptcy Court or Canadian
Bankruptcy Court, and (e) for general corporate purposes, in each case to the
extent expressly permitted under Applicable Law, the Loan Documents, the DIP
Orders, the Initial Order and in accordance with the Budget, subject to Section
5.17.  On and after the Third Amendment Effective Date, the proceeds of Loans
made hereunder to the Domestic Borrowers will be used only to pay expenses of
the Domestic Borrowers as set forth in the Wind Down Budget, subject to Section
5.17, to pay fees, costs, expenses and interest with respect to the Obligations
and to fund any drawings under any Letters of Credit from January 17, 2009 until
the earlier of the Termination Date and such time as the Lenders cease making
Loans pursuant to Section 2.01(a)(x) hereof.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.
 
f.  
Section 5.16 of the DIP Credit Agreement is hereby amended by adding “and the
Wind Down Budget” after “the Budget” in the fourth line thereof.

 
g.  
Section 5.17 of the DIP Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:

 
SECTION 5.17                                Performance Within Budget and Wind
Down Budget.
 
(a)           The Domestic Borrowers shall perform in accordance with the Wind
Down Budget with respect to the following: (i) the Domestic Borrowers’
cumulative total cash expenditures (other than those described in clause (ii)
below) shall not be greater than 100% of the projected cumulative total amount
set forth in the Wind Down Budget, and (ii) the Domestic Borrower’s cumulative
cash expenditures reflected in the Wind Down Budget with respect to customer
rebates, customer deposits and gift cards (A) shall not exceed the lesser of (x)
the projected total amounts for such cumulative expenditures set forth in the
Wind Down Budget and (y) the cumulative amounts actually presented by customers
of the Domestic Borrowers for payment with respect to such line items, and (B)
to the extent not fully paid as projected in the Wind Down Budget, shall not be
utilized by the Domestic Borrowers to pay other expenses or to make other
disbursements whether set forth in the Wind Down Budget or otherwise.  The
covenant described in clause (i) shall be tested each week, as of Friday of the
immediately preceding week, pursuant to the Wind Down Variance Report delivered
by the Lead Borrower to the Administrative Agent hereunder.
 
(b)           The total cash expenditures of the Canadian Borrower shall not be
greater than 110% of the projected total amount set forth in the Budget, as
tested each week pursuant to the Variance Report delivered by the Canadian
Borrower to the Administrative Agent on Wednesday of each week for the
immediately preceding week, on a four (4) week trailing basis.
 
h.  
Section 5.18(e) of the DIP Credit Agreement is hereby deleted in its entirety
and the following substituted in its stead:

 
(e)           Intentionally Omitted.
 
7.  
Amendments to Article VI.  The provisions of Article VI of the DIP Credit
Agreement are hereby amended as follows:

 
a.  
The provisions of Section 6.06(b) of the DIP Credit Agreement are hereby amended
by adding “and the approved Wind Down Budget” after “the approved Budget” in
clause (v) thereof.

 
b.  
The provisions of Section 6.08 of the DIP Credit Agreement are hereby amended by
adding “the 2009 Agency Agreement,” after “Material Contracts” in the sixth line
thereof.

 
c.  
The following new Sections 6.14 and 6.15 are hereby added to the DIP Credit
Agreement:

 
SECTION 6.14                                Loan to Value Ratio.  From the Third
Amendment Effective Date through February 28, 2009, the Borrowers shall not
permit the ratio (the “Loan to Value Ratio”) of (i) the sum of (A) 70.5% of the
Cost Value of the then remaining Merchandise (as each of those terms is defined
in the 2009 Agency Agreement) plus (B) the “Ending Cash Balance” reflected in
the initial Wind Down Budget (adjusted to reflect the actual cash and not the
amounts projected in such Wind Down Budget) to (ii) the outstanding Credit
Extensions to or for the account of the Domestic Borrowers to be less than
1.50:1.00.  The Loan to Value Ratio covenant shall be tested on Saturday of each
week as of the end of the immediately preceding week.
 
SECTION 6.15                                Credit Extensions.  The Borrowers
shall not permit the outstanding Credit Extensions as of the end of any week to
be in excess of the aggregate amount of such Credit Extensions outstanding as of
Saturday of the immediately preceding week.
 
8.  
Amendment to Article VII.  The provisions of Article VII of the DIP Credit
Agreement are hereby amended as follows:

 
a.  
The provisions of Section 7.01 of the DIP Credit Agreement are hereby amended by
adding the following new clause (z) at the end thereof:

 
“(z)           any Loan Party that is party to the 2009 Agency Agreement shall
fail to observe or perform materially any covenant, condition or agreement set
forth therein, which failure continues for a period of five (5) Business Days,
or the Agent (as defined in the 2009 Agency Agreement) fails to make any payment
to the Loan Parties under the 2009 Agency Agreement in an amount in excess of
the then amount available to be drawn under the Agent Letter of Credit (as
defined in the Agency Agreement) as and when due thereunder;”
 
b.  
The provisions of Section 7.04(a) of the DIP Credit Agreement are hereby amended
by deleting clause ELEVENTH thereof in its entirety and by substituting the
following in its stead:

 
“ELEVENTH, to the Lead Borrower for distribution to the Loan Parties, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.”
 
9.  
Amendment to Exhibits.  Exhibits D-1 (Form of Domestic Borrowing Base
Certificate) and E (Form of Notice of Borrowing for Domestic Borrowers) to the
DIP Credit Agreement are hereby deleted in their entirety and the Exhibits D-1
and E attached hereto substituted in their stead.

 
10.  
Amendment to Schedules.  Schedule 1.1 (Lenders and Commitments) to the DIP
Credit Agreement is hereby deleted in its entirety and the Schedule 1.1 attached
hereto substituted in its stead.

 
11.  
Permitted Sale.  The Agents and the Required Lenders hereby acknowledge and
agree that the sale of the inventory and furniture, fixtures and equipment
located at 567 of the Domestic Borrowers’ retail store locations and
distribution centers pursuant to the 2009 Agency Agreement, as approved by the
US Bankruptcy Court pursuant to that certain Order Approving Agency Agreement,
Store Closing Sales and Related Relief by the US Bankruptcy Court dated January
16, 2009, is a Permitted Sale under the DIP Credit Agreement.

 
12.  
Utilities Reserve.  The Agent, the Required Lenders and the Borrowers agree that
the Availability Reserve in the amount of $5,000,000 imposed under the Borrowing
Base pursuant to that certain consent and first amendment dated December 4, 2008
among the Agent, the Required Lenders and the Borrowers is hereby eliminated and
that, upon satisfaction of the condition precedent set forth in Section 14(e)
below, the Agent shall fund the Utility Blocked Account in the amount of
$5,000,000.

 
13.  
Waiver.  The Required Lenders hereby waive, effective as of the Third Amendment
Effective Date, any Default and/or Event of Default that may have occurred as a
result of the Borrowers’ failing to comply with Section 5.18 of the DIP Credit
Agreement with respect to the consummation of a sale or disposition of the
Domestic Borrowers’ assets within the time frame set forth in Section 5.18, any
breach of the representations and warranties set forth in Sections 3.04, 3.09
and 3.11 relating thereto, and, in each case, any other Default and/or Event of
Default arising directly as a result thereof.  The foregoing waiver relates to
the Defaults or Events of Default as set forth in this Section 13 only and shall
not be deemed a continuing waiver of any other Default or Event of Default under
the DIP Credit Agreement.

 
14.  
Conditions to Effectiveness.  This Third Amendment shall not be effective until
each of the following conditions precedent have been fulfilled or waived to the
satisfaction of the Agents:

 
a.  
This Third Amendment shall have been duly executed and delivered by the Loan
Parties, the Agents and the Required Lenders.  The Administrative Agent shall
have received a fully executed copy hereof and of each other document required
hereunder.

 
b.  
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Borrowers of this Third Amendment shall have
been duly and effectively taken.

 
c.  
After giving effect to this Third Amendment, no Default or Event of Default
shall have occurred and be continuing.

 
d.  
The US Bankruptcy Court shall have entered an amendment to the Final Borrowing
Order and the Canadian Bankruptcy Court shall have entered an order approving
the terms and conditions of this Third Amendment in substance reasonably
satisfactory to the Administrative Agent.

 
e.  
The US Bankruptcy Court shall have entered an amendment to the Utilities Order
in substance reasonably satisfactory to the Administrative Agent, which
amendment shall provide that, upon the funding of the Utility Blocked Account by
the Administrative Agent as set forth in Section 12 above, the Agent and the
Lenders shall be released of any further obligation with respect to the Utility
Blocked Account, including without limitation, any funding or replenishment
thereof.

 
15.  
Miscellaneous.

 
a.  
Except as provided herein, all terms and conditions of the DIP Credit Agreement
and the other Loan Documents remain in full force and effect.  The Borrowers
each hereby ratify, confirm, and reaffirm (after giving effect to this Third
Amendment) all of the representations, warranties and covenants therein
contained.

 
b.  
The Borrowers shall pay all reasonable out-of-pocket costs and expenses incurred
by the Agent in connection with this Third Amendment, including, without
limitation, all reasonable attorneys’ fees, in each case in accordance with the
terms of the DIP Credit Agreement.

 
c.  
This Third Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, each
shall be an original, and all of which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page hereto by
telecopy or electronic delivery shall be effective as delivery of a manually
executed counterpart hereof.

 
d.  
This Third Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon.

 
e.  
Upon satisfaction or waiver of the conditions precedent set forth in Section 14
above, this Third Amendment shall be deemed to be effective as of January 17,
2009.

 
f.  
For the avoidance of doubt, it is understood and agreed that the effectiveness
of this Third Amendment shall not be deemed an approval by the Canadian
Bankruptcy Court of the Second Amendment.

 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and their seals to be hereto affixed as the date first above written.
 
CIRCUIT CITY STORES, INC.,
 
(“Lead Borrower”)
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
“The Borrowers”
 
CIRCUIT CITY STORES WEST COAST,  INC.
 


 
By_________________________________
 
Print Name:_________________________
 
Title:_______________________________
 
CIRCUIT CITY STORES PR, LLC
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
INTERTAN CANADA LTD.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
BANK OF AMERICA, N.A.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
BANK OF AMERICA, N.A. (acting through its Canada branch)
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
GENERAL ELECTRIC CAPITAL CORPORATION
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
JPMORGAN CHASE BANK, N.A.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
NATIONAL CITY BUSINESS CREDIT, INC.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
GMAC COMMERCIAL FINANCE, LLC
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
WELLS FARGO RETAIL FINANCE, LLC
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
BURDALE FINANCIAL, LTD.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
FIFTH THIRD BANK
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
TEXTRON FINANCIAL CORPORATION
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
SUNTRUST BANK
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
UPS CAPITAL CORPORATION
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
WEBSTER BUSINESS CREDIT CORPORATION
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
PNC BANK, N.A.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
UBS LOAN FINANCE LLC
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 
CAPITAL ONE LEVERAGE FINANCE CORP.
 


 
By_________________________________
 
Print Name:__________________________
 
Title:_______________________________
 



 
1129567.7
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------